Citation Nr: 0019754	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, with muscle spasms, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION 

The veteran served on active duty from August 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a 20 percent evaluation 
for the veteran's service-connected back disability.  In a 
December 1997 rating decision, the RO granted a 40 percent 
rating for the service-connected back disability, effective 
from October 25, 1996, pursuant to Diagnostic Code 5292.  The 
veteran has continued his appeal for a higher evaluation for 
his service-connected back disability.  

A review of the claims file reflects that the veteran has 
raised the issues of entitlement to service connection for a 
right knee disorder and a skin disorder.  As these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action. 

The Board also notes that the veteran has filed a timely 
notice of disagreement to the RO's August 1999 denial of 
entitlement to compensation under 38 U.S.C.A. § 1151(West 
1991) for a left below-the-knee amputation based upon 
treatment at the VA Medical Center in Muskogee, Oklahoma.  
The RO should issue a statement of the case addressing this 
issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by severe functional impairment of the lumbosacral 
spine without significant neurological impairment of either 
lower extremity. 




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease, lumbosacral spine, with muscle 
spasms, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295, § 4.124a, Diagnostic 
Code 8520 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well- grounded 
claim).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected low back disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
service-connected disability.

Numerous VA and private medical reports, dating from 1995 to 
1999, are of record. VA outpatient reports reflect that in 
October 1995, the veteran complained of low back pain, but 
that a diagnosis with respect to the lumbar spine was not 
recorded.  A July 1996 VA spine examination report reflects 
that the veteran complained of low back pain, especially when 
he walked and stood for prolonged periods of time.  An 
examination of the lumbar spine revealed no evidence of any 
postural or fixed deformities.  There were very tense 
paravertebral muscles, which extended from the lumbar to the 
cervical area.  The veteran had forward flexion to 15 degrees 
with severe pain, backward extension to zero degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 20 
degrees with pain, and bilateral rotation to 30 degrees with 
pain in the right lower lumbosacral region.  A neurological 
examination revealed fair muscle power around the right ankle 
and right knee joint in flexion and extension.  There was 
good muscle power in the left ankle and knee joints in 
flexion and extension.  There were normal sensation and deep 
tendon reflexes in both lower limbs.  X-rays of the lumbar 
spine were negative for any pathology.  The diagnosis was 
lumbosacral degenerative joint disease, with objective muscle 
weakness in the lower limbs and subjective complaints of pain 
and weakness.    

In a January 1997 report, a VA physician indicated that she 
had reviewed the claims file and determined that there was no 
objective evidence of any degenerative joint disease of the 
lumbar spine.  

Also in January 1997, the veteran was seen in an emergency 
room at a VA medical facility after he was involved in a 
motor vehicle accident.  The veteran arrived in a full spinal 
immobilization via a long spine board and a Philadelphia 
rigid cervical collar.  While the veteran complained of 
numbness in the right upper arm and leg, there was no 
evidence of numbness upon sensory testing.  There was full 
range of motion of the upper and lower extremities.  Although 
the veteran complained of low back pain and of pain across 
the right side of the chest, most of the pain was relieved 
except for the right-sided neck pain, which appeared rather 
minor after he was released from the spinal immobilization.  
Extremities showed full range of motion with no evidence of 
any neurovascular deficit in the upper or lower extremities.  
The back was nontender to palpation once the veteran was 
released from the spinal immobilization.  There was mild to 
moderate tenderness to the anterior right lower and mid-
paracervical area laterally.  X-rays of the lumbar spine were 
negative for acute pathology, but showed some evidence of 
minimal degenerative changes.  A diagnosis of right 
paracervical strain secondary to a motor vehicle accident 
injury was recorded.  

The veteran was seen by James W. Hines, M.D., in January and 
February 1997, and complained of low back pain.  However, a 
diagnosis with respect to the lumbar spine was not entered.  
Subsequent VA outpatient reports, dated in March 1997, 
reflect that the veteran had mild right upper and lower 
extremity weakness because of a prior cerebrovascular 
accident.

An April 1997 VA spine examination report reflects that the 
veteran complained of back pain and that he walked with a 
cane.  An examination of the lumbar spine revealed no 
postural or fixed abnormalities.  Musculature of the back was 
normal.  The veteran had forward flexion to 30 degrees, 
backward extension to 20 degrees and bilateral flexion and 
rotation were both to 30 degrees, respectively.  There was 
evidence of pain on motion with no neurological involvement.  
The veteran was diagnosed as having lumbosacral strain with 
muscle spasm and limitation of motion.  

A November 1999 VA examination report reflects that the 
veteran complained of back pain and stiffness, which was 
worse in the morning, aggravated by walking 100 yards and 
alleviated with physical therapy.  The veteran did not wear a 
back brace or use crutches.  He related that he had not had 
any surgery on his back and that he was unemployed partly 
because of his back pain, but also because he had to keep 
days open in order to receive kidney dialysis.  An 
examination of the lumbar spine revealed right rotation from 
0 to 38 degrees, left rotation from 0 to 34 degrees, right 
lateral bending from 0 to 61 degrees, left lateral bending 
from 0 to 60 degrees, extension from 0 to 31 degrees and 
flexion from 0 to 65 degrees.  Reflexes in the left leg could 
not be checked because of the absence of the left leg.  There 
was an absent Achilles deep tendon reflex (DTR) on the right, 
but the DTRs were 2+ otherwise.  The veteran had decreased 
pinprick and vibratory sensation in the right foot in a 
stocking glove fashion.  When the veteran stood, he had an 
abnormal posture in part due to his left leg prosthesis.  
Upon lateral bending, he had difficulty maintaining a posture 
(i.e., when he bent another 60 degrees, he could not maintain 
the proper posture upon bending).  The veteran was unable to 
bend to either the right or left as would a typical 
individual.  The diagnosis was degenerative disk disease of 
the lumbosacral spine with moderate functional loss due to 
incoordination and weakness and moderate to severe functional 
loss due to pain and fatigue.  The examiner felt that because 
of the appellant's continuous back pain, flare-ups were less 
significant.  The examiner felt that the veteran had moderate 
to severe dysfunction most of the time. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Lumbosacral strain warrants a maximum evaluation of 40 
percent, and this evaluation is authorized if the lumbosacral 
strain is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine also warrants a 
maximum evaluation of 40 percent, and this evaluation is 
warranted if the limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Paralysis of the sciatic nerve warrants an 80 percent 
evaluation if it is complete; with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Incomplete paralysis 
of the sciatic nerve warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The currently assigned evaluation of 40 percent is the 
maximum evaluation authorized for lumbosacral strain or 
limitation of motion of the lumbar spine.  In fact, even 
favorable ankylosis of the lumbar spine does not warrant a 
rating in excess of 40 percent.  Although a 50 percent 
evaluation is authorized for unfavorable ankylosis of the 
lumbar spine, the evidence reflects that the veteran retains 
useful motion of the lumbar spine.  Therefore, the disability 
clearly does not more nearly approximate the criteria for a 
50 percent evaluation than those for a 40 percent evaluation 
under Diagnostic Code 5289.

Degenerative disc disease of the lumbosacral spine was 
initially diagnosed on the most recent VA examination.  The 
RO has conceded that the disc disease is part of the service-
connected low back disability.  

The recent VA examination disclosed an absent right ankle 
jerk and decreased pinprick and vibratory sensation in the 
right foot.  However, the decreased sensation was in a 
stocking glove fashion and was not attributed to neuropathy.  
In fact, sciatic neuropathy was not diagnosed on the most 
recent VA examination or any earlier examination.  In 
addition, no significant motor impairment of the right lower 
extremity was found on the most recent VA examination or any 
earlier examination.  Therefore, the Board has concluded that 
the disability does not more nearly approximate the criteria 
for 60 percent evaluation than those for a 40 percent 
evaluation under Diagnostic Code 5293.  Moreover, since no 
significant impairment of the sciatic nerve is shown, the 
Board has determined that a separate evaluation is not 
warranted for sciatic nerve impairment.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for possible approval of an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the veteran's service-connected low back 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

While the evidence shows that the veteran's low back 
disability is productive of severe functional impairment, 
severe functional impairment is contemplated by the assigned 
evaluation.  The manifestations of the disability are not 
unusual or exceptional and the disability has not 
necessitated frequent periods of hospitalization.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board concludes that referral of the case to 
the Director of VA Compensation and Pension purposes for 
extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, with muscle spasms, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

